Citation Nr: 0612202	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  98-06 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for left hip disability 
as secondary to service-connected left ankle disability.

2.  Entitlement to service connection for plantar fasciitis 
of the right foot as secondary to service-connected left 
ankle disability.

3.  Entitlement to an increased disability evaluation for 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.

4.  Entitlement to an increased disability evaluation for 
residuals of a left ankle fracture, currently evaluated as 30 
percent disabling.

5.  Entitlement to a disability evaluation in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity, on appeal from the initial determination.

6.  Entitlement to a disability evaluation in excess of 10 
percent for peripheral neuropathy of the left lower 
extremity, on appeal from the initial determination.

7.  Entitlement to a compensable (increased) disability 
evaluation for erectile dysfunction (impotence), on appeal 
from the initial determination.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from January 1962 to 
February 1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 1994 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Los 
Angeles, California, that denied an increased evaluation for 
residuals of a left ankle injury, evaluated as 20 percent 
disabling, and that denied service connection for left hip 
disability and right foot plantar fasciitis.  In April 2001, 
the 20 percent disability evaluation assigned for residuals 
of a left ankle injury was increased to 30 percent, effective 
from August 1993.

This appeal also stems from a May 2003 rating decision that 
denied an increased evaluation for PTSD, evaluated as 30 
percent disabling.  The veteran was also assigned 10 percent 
disability evaluations for right peripheral neuropathy and 
left peripheral neuropathy and a noncompensable disability 
evaluation for impotence, after granting service connection 
for the same.  The veteran appealed the rating assigned to 
these disabilities.

In a statement dated in January 2006, the veteran's 
representative argued that the grant of service connection 
for the veteran's low back disability should have been made 
effective prior to August 16, 1993.  The RO has yet to 
consider this question.  As such, the issue of entitlement to 
an effective date earlier than August 16, 1993, for the grant 
of service connection for degenerative disc disease of the 
lumbar spine is referred to the RO for appropriate 
consideration.

The issue of entitlement to service connection for right foot 
plantar fasciitis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record does not show a current 
diagnosis or treatment of a disability of the left hip that 
could be related to the veteran's service-connected left 
ankle disability.

2.  The evidence of record has not demonstrated that the 
veteran's PTSD results in severe social and industrial 
impairment, or occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation, obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant, near-continuous panic or depression, 
spatial disorientation, a neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances 
(including work or a work-like setting), and an inability to 
establish and maintain effective relationships

3.  There is no objective evidence of any ankylosis of the 
left ankle, nonunion of the tibia and fibula with loose 
motion requiring a brace, or that the veteran has actual loss 
of use of the left foot.

4.  The veteran is in receipt of the maximum schedular 
evaluation of 10 percent provided for peripheral neuropathy 
of the right and left lower extremities.

5.  The veteran's service-connected erectile dysfunction does 
not result in deformity of the penis.


CONCLUSIONS OF LAW

1.  A disability of the left hip is not the result of 
service-connected residuals of a left ankle injury.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2005).

2.  The criteria for an evaluation in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2005).

3.  The criteria for an evaluation in excess of 30 percent 
for residuals of a left ankle fracture have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5271, 5284 (2005).

4.  The criteria for an evaluation in excess of 10 percent 
for peripheral neuropathy of the right lower extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.123, 4.124, 4.124a, 
Diagnostic Code 8529 (2005).

5.  The criteria for an evaluation in excess of 10 percent 
for peripheral neuropathy of the left lower extremity have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.123, 4.124, 4.124a, 
Diagnostic Code 8529 (2005).

6.  The criteria for a compensable rating for erectile 
dysfunction (impotence) have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.14, 4.20, 4.115b, Diagnostic Code 7522 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), impose obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

By a letter dated in February 2003, the RO advised the 
veteran of the essential elements of the VCAA.  The veteran 
was advised that VA would make reasonable efforts to help him 
get the evidence necessary to substantiate his claims for 
service connection and increased evaluations, but that he 
must provide enough information so that VA could request any 
relevant records.  The veteran was informed of the evidence 
that VA had requested.  The veteran was also asked to 
identify any additional information or evidence that he 
wanted VA to try and obtain.  He was advised of the type(s) 
of evidence needed to substantiate his claim for service 
connection and a higher disability rating.  A supplementary 
letter dated in February 2005 specifically informed the 
veteran that he should submit any additional evidence in his 
possession that pertained to his claims.  The February 2003 
and February 2005 letters therefore provided the notice of 
all four elements that were discussed above.  

With respect to the claim for service connection that is 
being considered in this decision, the Board has concluded 
that the preponderance of the evidence is against this claim.  
Any questions as to the appropriate disability rating or 
effective date to be assigned have therefore been rendered 
moot.  Further, since the veteran's claims for increased 
ratings were made effective to the dates of the respective 
claims and the Board is denying any additional increase, as 
discussed herein, there is no potential effective date issue 
that would warrant additional notice.  Dingess v. Nicholson, 
No. 01-1917 (U.S. Vet. App. March 3, 2006).

The rating decisions, Statement of the Cases (SOCs), and 
Supplemental Statements of the Case (SSOCs) have collectively 
notified the veteran of the relevant laws and regulations and 
essentially advised him of the evidence necessary to 
substantiate his claim for service connection and increased 
ratings.  These documents specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial. 

Treatment records have been obtained from VA and non-VA 
health care including, but not limited to, Kaiser Permamente, 
H. Safai, M.D., H. Wu, M.D., and the Long Beach VA Medical 
Center (VAMC).  The veteran has not identified any additional 
outstanding medical records that would be pertinent to the 
claims on appeal.  The veteran has been afforded multiple VA 
examinations.  The Board therefore finds that VA has 
satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2005); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that the 
April 2003 notice was not given prior to the initial 
adjudication of the claims on appeal, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice provided 
to the veteran in 2003 was not given prior to the first 
adjudication of the claim, the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and, after the notice was provided, the 
case was readjudicated and the additional SSOCs that were 
provided to the veteran.

Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Additionally, disability which is proximately due to, or the 
result of, a service-connected disease or injury shall be 
service connected. When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  When aggravation of a 
disease or injury for which service connection has not been 
granted is proximately due to, or is the result of, a 
service-connected condition, the veteran shall be compensated 
for the degree of disability, and no more, over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005).

The veteran essentially argues that he suffers from a chronic 
disability of the left hip that was caused by his service-
connected left ankle disability.  However, a review of the 
medical evidence of record fails to establish the presence of 
a left hip disability.  VA and non-VA treatment records and 
reports are absent any findings of diagnosis and/or treatment 
of a disability of the left hip.  Moreover, when he was 
examined in June 2004, the veteran's hips were found to be 
normal.  A similar negative finding was made in a November 
1999 examination report.  X-rays taken of the left hip in 
August 1994 were negative as well.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Here, there is no competent medical evidence documenting a 
diagnosis of a disability of the left hip.  The mere fact 
that the veteran currently complains of left hip pain, which 
he believes to be secondary to his service-connected left 
ankle disability, is insufficient to establish a claim of 
service connection.  Although the veteran has expressed his 
own opinion that he currently suffers from left hip 
disability, the Court has held that lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).

The Board recognizes that the veteran maintains that he 
currently suffers from left hip pain.  However, VA does not 
generally grant service connection for symptoms alone, 
without an identified basis for those symptoms.  Indeed, the 
Court has held specifically held that "pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  Here, as noted above, the 
veteran's complaint of left hip pain has not been ascribed to 
any acute or chronic disability of the hip.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for secondary service connection for left hip disability and 
that, therefore, the provisions of § 5107(b) are not 
applicable.


Increased Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

With regard to claims for increased evaluations for the 
residuals of a left ankle injury and PTSD, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
While the evaluation of a service-connected disability 
requires a review of the appellant's medical history with 
regard to that disorder, the Court has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; 38 C.F.R. §§ 
4.1, 4.2.  

The claim for increased evaluation for peripheral neuropathy 
of the lower extremities and impotence, however, originated 
from the RO decision that granted service connection for 
those disabilities.  The claims therefore stem from the 
initial rating assigned to that disability.  At the time of 
an initial rating, separate, or staged, ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

PTSD

Service connection for PTSD was granted in April 2001.  A 30 
percent disability evaluation was assigned.  That rating 
remained in effect until the veteran filed his claim for 
increase in July 2002.  As noted above, a rating decision was 
issued in February 2005 that granted a 50 percent disability 
evaluation for PTSD, effective from July 2002.

The criteria for evaluating PTSD are found at 38 C.F.R. Part 
4, Diagnostic Code 9411 (2005).  A 70 percent rating, may be 
assigned for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); or inability to establish and 
maintain effective relationships.

The next and highest rating, a 100 percent scheduler 
evaluation, contemplates total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.  

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130 (2005).  The DSM-IV contains a Global 
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and a 100 percent, representing the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-
illness.  The higher the score, the better the functioning of 
the individual.  For instance, GAF scores ranging between 61 
and 70 are warranted when there are some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships. GAF scores ranging between 51 
and 60 are assigned when there are moderate symptoms (like 
flat affect and circumstantial speech, and occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers). GAF scores ranging between 41 and 50 are 
assigned when there are serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

On review of the evidence of record, the Board finds that the 
assignment of a disability rating in excess of 50 percent for 
PTSD is not warranted.  The evidence does not show that the 
symptoms of the veteran's PTSD more closely approximate the 
criteria for the next higher rating, of 70 percent.  The 
Board is aware that a February 2004 treatment note from the 
Long Beach VAMC assigned the veteran a GAF score of 45, which 
is indicative of severe symptoms.  However, in that same 
treatment note, the examiner described the veteran's overall 
condition as being only "moderate."  The finding of 
moderate symptoms of PTSD is supported elsewhere in the 
record.  Specifically, reports of VA examinations conducted 
in July 2003 and June 2004 assigned the veteran a GAF score 
of 58 and 60, respectively.  Both scores denote moderate 
symptoms.  Further, although the veteran reports difficulty 
with impulse control and outburst of violence, the Board 
notes that there is no evidence that the veteran experiences 
symptoms of suicidal ideation, obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure, or irrelevant, near-continuous panic or 
depression, spatial disorientation, a neglect of personal 
appearance and hygiene, difficulty in adapting to stressful 
circumstances (including work or a work-like setting), or 
inability to establish and maintain effective relationships.  
The Board's attention is particularly drawn to the fact that 
the veteran currently maintains full-time employment as a 
social worker, and that he enjoys an amicable relationship 
with his wife and daughter.  In other words, nearly all of 
the criteria needed to award a 70 percent rating for service-
connected PTSD have not been shown.

Left ankle

Service connection for the residuals of a fracture of the 
left os calcis and ankle was granted in July 1965.  A 20 
percent disability evaluation was assigned.  That rating 
remained in effect until the veteran filed his claim for an 
increased evaluation in August 1993.  By a rating action 
dated in April 2001, the rating assigned to the veteran's 
left ankle disability was increased to 30 percent under 
Diagnostic Code 5284 (Injuries of the foot), effective from 
August 1993.

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint or group of minor joints.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion. In 
the absence of limitation of motion, a 10 percent rating is 
assigned when there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups; and a 20 
percent rating is assigned when there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

As noted above, the veteran is currently receiving a 30 
percent disability evaluation for the residuals of a left 
ankle fracture under Diagnostic Code 5284.  A 30 percent 
disability rating is the maximum disability rating that may 
be assigned under Diagnostic Code 5284 absent actual loss of 
use of the foot, which is rated as 40 percent disabling.  
There is no evidence that the veteran has actual loss the use 
of his left foot.  Indeed, all the medical evidence of record 
clearly shows that the veteran retains use of his left foot 
albeit with some functional loss.

The Board has also looked at other Diagnostic Codes for 
rating ankle disability and they do not provide a method for 
assigning a higher evaluation.  In this regard, the veteran 
is already receiving in excess of the maximum disability 
rating that may be assigned for loss of range of motion of 
the ankle.  A 20 percent rating is assigned when there is 
marked limitation of motion.  A higher disability evaluation 
based on limitation of motion is therefore not warranted.  As 
the veteran repeatedly complained of tenderness and pain on 
motion, the Board has considered the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 as interpreted in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, as the veteran is receiving the 
maximum schedular rating for limitation of motion of the 
ankle, there is no basis for a rating greater than 10 percent 
based on limitation of motion due to any functional loss.  
Johnston v. Brown, 10 Vet. App. 80 (1997).

Finally, the veteran does not have ankylosis of the left 
ankle.  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  The Board recognizes that the 
veteran's ankle was placed in a cast for remedial purposes in 
October 2003, and that a diagnosis of autofusion of the 
subtalar joints of the left ankle was rendered.  Subsequent 
treatment records, however, are absent any findings of 
ankylosis.  Indeed, a May 2004 treatment note describes the 
veteran as having severe sub-talar degenerative joint disease 
with a notation that ankle fusion was recommended.  There is 
no indication, no is it contended, that a fusion of the left 
ankle has been performed.  There is also no evidence that the 
veteran's left ankle disability has resulted in non-union of 
tibia and fibula resulting in loose motion requiring a brace.  
As such, higher ratings under Diagnostic Codes 5262 and 5270 
are not applicable. 

Peripheral neuropathy of the lower extremities

Service connection peripheral neuropathy of the right and 
left lower extremities was granted in May 2003.  Separate 10 
percent disability evaluations were assigned under Diagnostic 
Code 8529.  The veteran appealed the assigned ratings.

38 C.F.R. § 4.124a, Diagnostic Code 8529 provides a rating 
maximum of 10 percent for severe to complete paralysis of the 
external cutaneous nerve of the thigh.  No higher rating is 
assignable under Diagnostic Code 8529.  The veteran's 10 
percent evaluations for neuropathy involving each lower 
extremity is therefore the maximum rating provided under that 
diagnostic code.

A separate or alternate evaluation is not warranted under 
another diagnostic code, because the veteran is only service-
connected for bilateral peripheral neuropathy.  On a VA 
examination in March 2003, the examiner found that the 
bilateral peripheral neuropathy was relegated to his feet and 
manifested by numbness, pain, burning, and some loss of 
sensation.  Sensory examination showed some decreased sensory 
function of both feet.  Lower extremity motor function was 
4/5 symmetrically.  Deep tendon reflexes were absent in both 
the knees and ankles.  No other symptoms were attributed to 
his peripheral neuropathy.

The complaints of burning, numbness, and other pain are 
contemplated by the 10 percent evaluations currently in 
effect.  In this regard, neuritis, cranial or peripheral, 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to 
be rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete, 
paralysis.  38 C.F.R. § 4.123.

The veteran's bilateral peripheral neuropathy has been 
assigned the maximum allowable rating.  Since his service-
connected disability is limited to that condition, an 
evaluation under another diagnostic code is not warranted.  

Erectile dysfunction (impotence)

There is no specific disability rating for impotence, and the 
RO has evaluated this service-connected disability by analogy 
(per 38 C.F.R. § 4.20) as penis deformity under 38 C.F.R. § 
4.115(b), Diagnostic Code 7522.  The Board can find no other 
diagnostic code that would be more appropriate in rating the 
veteran's disability.  There is no evidence that he has had 
removal of half or more of his penis, or that glans have been 
removed, such that would warrant consideration under 
Diagnostic Codes 7520 or 7521, respectively.  Therefore, 
Diagnostic Code 7522 is most appropriate to rate this 
disability.

Under Diagnostic Code 7522, two distinct elements are 
required for a compensable rating: penile deformity and loss 
of erectile power.  During his March 2003 and June 2004 VA 
examinations, the veteran complained of impotence.  Treatment 
records received from the Long Beach VAMC also note that the 
veteran complains of impotence with only marginal success in 
using Viagra and other medications of similar design and 
purpose.  The veteran also describes his penis as being 
terribly deformed.

Nevertheless, when he was examined in June 2004, the 
veteran's penis and testes appeared normal.  There was some 
very subtle, perhaps one centimeter are of hyperpigmentation 
on the foreskin the was barely visible and additional 
hyperpigmentation in retracting the foreskin.  There were no 
signs of infection, bleeding, or drainage.  In this regard, 
the examiner emphasized the fact that the veteran's penis 
appeared to be normal with just very subtle areas of 
hyperpigmentation.

Thus, because the medical evidence does not reflect that the 
veteran suffers from both loss of erectile power and penile 
deformity, the Board finds that he is properly evaluated at 
the noncompensable level for erectile dysfunction 
(impotence).  Furthermore, the veteran has been awarded 
special monthly compensation under 38 U.S.C. § 1114, 
subsection (k), 38 C.F.R. § 3.350(a), due to loss of use of a 
creative organ.  So the fact that he has erectile dysfunction 
(is impotent) has, to a large extent, is being taken into 
account.

ORDER

Entitlement to service connection for left hip disability as 
secondary to service-connected left ankle disability is 
denied.

Entitlement to an increased disability evaluation in excess 
of 50 percent for PTSD is denied.

Entitlement to an increased disability evaluation in excess 
of 30 percent for residuals of a left ankle fracture is 
denied.

Entitlement to a disability evaluation in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity is denied.

Entitlement to a disability evaluation in excess of 10 
percent for peripheral neuropathy of the left lower extremity 
is denied.

Entitlement to a compensable (increased) disability 
evaluation for erectile dysfunction (impotence) is denied.


REMAND

The veteran is seeking service connection for plantar 
fasciitis of the right foot as secondary to the residuals of 
his service-connected left ankle disability.  When he 
initially filed his claim for service connection, 
contemporaneous treatment records documented the presence of 
a right foot disability that was diagnosed as being plantar 
fasciitis.  The records also appeared to attribute the 
veteran's plantar fasciitis to his left ankle disability.  
Particularly, in a March 1994 letter, J.E. Lynsky, M.D., 
reported that the veteran had plantar fasciitis of the right 
foot that was aggravated by his ankle injury.  An April 1994 
report from J.J. Angarola, M.D., made similar findings.  
However, when the veteran was examined in August 1994, no 
findings were made as to the existence of a right foot 
disability.  The examiner simply made no indication as to 
whether the veteran had a disability of the right foot.  
Subsequent VA examinations did not include an examination of 
the right foot.  In light of there being over a decade of 
incomplete findings pertaining to the right foot, the Board 
finds that a remand is necessary in order to determine the 
true nature and etiology of the veteran's right foot 
disability, if any.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006).

2.  The RO should schedule the veteran for 
a VA examination to determine the nature 
and etiology of any currently present 
disability of the right foot.  The claims 
folders, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folders was reviewed.  Any indicated 
studies should be performed.

Based upon the examination results and a 
review of the claims folders, the examiner 
should provide an opinion as to whether 
there is a 50 percent chance or greater 
(as likely as not) that any current 
disability of the right foot (including 
plantar fasciitis) was caused or 
chronically worsened by his service-
connected left ankle disability.  If 
chronically worsened, the examiner must 
specify what measurable increase in 
disability is attributable to service- 
connected disabilities or treatment.  The 
examiner should reconcile any conclusions 
with findings made by Dr. Lynsky in March 
1994 and Dr. Angarola in April 1994.  A 
complete rationale for all opinions should 
be provided.

3.  Following completion of the foregoing, 
if any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC).  Allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


